Citation Nr: 1109668	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-01 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to special monthly compensation based upon the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1990 to May 1991 and from April 1993 to January 2001.  Records show he served in Southwest Asia from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  Erectile dysfunction was not manifest during active service, is not shown to have developed as a result of an established event, injury, or disease during active service, and was not incurred or aggravated as a result of a service-connected disability.

3.  Loss of use of a creative organ was not incurred as a result of military service.


CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in or aggravated by military service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2010).

2.  The criteria for special monthly compensation based on loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.350 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters from the RO dated in October 2006 and November 2007.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the October 2006 and November 2007 VA correspondence.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available evidence includes service treatment records, VA treatment and examination reports, and the Veteran's statement in support of his claims.  The record shows the Veteran's service treatment records for the period from June 1990 to May 1991 are unavailable.  The Veteran was notified of this matter by correspondence dated in July 2005 and in an October 2005 VA memorandum the RO found that all reasonable efforts to obtained these records had been exhausted.  The Board finds that further attempts to obtain additional evidence would be futile.  It is also significant to note that there is no indication that any missing service treatment records are pertinent to the present issues on appeal.

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2007 VA medical opinion obtained in this case is adequate as it is predicated on a substantial review of the record and medical findings, and considers the Veteran's complaints and symptoms.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the nonservice-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the appellant's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).  

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a layperson's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

In this case, the available service treatment records are negative for complaint, treatment, or diagnosis related to the present erectile dysfunction claim.  VA records show that service connection was established for sinus tachycardia in a November 2005 rating decision.  

VA treatment records dated in March 2005 signed by Z.M., M.D., a staff physician, show the Veteran had an excellent response to diabetes mellitus treatment compared to his presentation six weeks earlier and that he was started on metoprolol treatment for sinus tachycardia.  A June 2005 report noted he was on an aggressive insulin regimen for diabetes mellitus and that he was receiving metoprolol treatment for his tachycardia.  It was also noted that there was excellent control of his diabetes mellitus with compliance.  Records dated in September 2005 noted he reported a 90 day history of erectile dysfunction.  He also reported treatment in service for hematuria with no subsequent symptoms of that disorder.  No additional comments or opinions as to etiology were provided.  A February 2006 report signed by Dr. Z.M. provided a diagnosis of erectile dysfunction without opinion as to etiology.  It was noted that the Veteran's metoprolol treatment was increased at that time.  

On VA genitourinary examination in November 2007 the Veteran reported an 18 month history of erectile dysfunction with a fairly abrupt onset.  He stated he was able to achieve a semi-erection with erectile dysfunction medication, but that he had no significant improvement.  There was no history of genital injury or infection, spinal problems, or symptoms of prostate hypertrophy.  The examiner noted that an August 2005 VA general medical examination report included diagnoses of diabetes and metoprolol treatment for prevention of sinus tachycardia without complaints of erectile dysfunction at that time.  The examiner also noted that the Veteran's claims file and VA records, including his prescription list, were reviewed.  It was noted he was not taking any other medications highly associated with erectile dysfunction and that metoprolol, and other beta blockers, had been reported to cause decreased libido but not specifically erectile dysfunction.  The examiner found it was less likely that the Veteran's erectile dysfunction was due to the metoprolol or any other drug therapy, and that it was as likely as not a manifestation of his diabetes despite the fact that his diabetic control was reasonably good at the time the erectile dysfunction first occurred.  It was further noted that no more specific information could be provided without resort to speculation and that the only way to completely resolve the matter would be to discontinue the beta blocker, if medically possible, and observe the Veteran for a period of time.

In statements in support of his claims the Veteran reported that Dr. Z.M. had indicated that his erectile dysfunction was likely due to his metoprolol therapy for his service-connected sinus tachycardia.  He reiterated his claims in other statements provided.

Based upon the evidence of record, the Board finds that erectile dysfunction was not manifest during active service, is not shown to have developed as a result of an established event, injury, or disease during active service, and was not incurred or aggravated as a result of a service-connected disability.  There is no probative evidence of erectile dysfunction during active service or of any present erectile dysfunction having developed as a result of an incident of active service.  Although the Veteran reported that Dr. Z.M. told him his erectile dysfunction was likely due to his metoprolol therapy for his service-connected sinus tachycardia, there is no indication Dr. Z.M. recorded any such opinion in a treatment report or other written statement.  The Board finds, however, that the opinion of the November 2007 VA examiner is persuasive that the Veteran's erectile dysfunction is less likely etiologically related to the metoprolol treatment for his service-connected sinus tachycardia disability.  The examiner is shown to have adequately considered the possibility of an etiological relationship between erectile dysfunction and metoprolol treatment and to have noted that the medication was known to cause decreased libido but not erectile dysfunction.  This opinion is shown to have been provided based upon an adequate rationale and a comprehensive review of the evidence of record.

The Board notes that the November 2007 VA examiner also found it was as likely as not that the Veteran's erectile dysfunction was a manifestation of his nonservice-connected diabetes mellitus.  Although the examiner noted the Veteran's diabetic control was reasonably good at the time the erectile dysfunction first occurred and that a more specific opinion could not be provided without resort to speculation or observing the Veteran for a period of time after removal of necessary medication, the Board finds the provided opinion is both adequate and persuasive.  The Court has held that the use of cautious language does not always express inconclusiveness in a doctor's opinion on etiology, and such language is not always too speculative for the purposes of claim determination.  See Lee v. Brown, 10 Vet. App. 336, 339 (1997).  The Court has also held that if a physician is able to state that a link between a disability and an in-service injury or disease is "less likely than not," or "at least as likely as not," he or she can and should give that opinion.  It was further noted that there is no need to eliminate all lesser probabilities or to ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).  The November 2007 VA examiner's report that metoprolol was not known to cause erectile dysfunction is sufficient rationale for the provided opinion.  The Board finds that additional medical investigation in this case to include the withholding medication and observing the effects is not required merely to eliminate all lesser probabilities of etiology.   

The Board acknowledges that, generally, claimants are competent to give evidence about what they experience; for example, to discuss current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Laypersons are not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The Veteran is not shown to be competent to offer opinions on questions of medical causation or diagnosis as to whether his erectile dysfunction is a result of service or a service-connected disability.  See Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the Board finds entitlement to service connection is not warranted.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.
Special Monthly Compensation

Under the applicable criteria, SMC under the provisions of 38 U.S.C.A. § 1114(k) is payable if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 C.F.R. § 3.350(a) (2010).

VA regulations provide that loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ.  Loss of use of one testicle will be established when examination by a board finds that:  (a) The diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle, or (b) The diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or (c) If neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the veteran, establishes the absence of spermatozoa.  When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted.  38 C.F.R. § 3.350(a)(1).  

Upon review of the medical evidence of record, the Board concludes that the Veteran has no loss of use of a creative organ as a result of military service.  The November 2007 VA examiner's opinion is persuasive that it was more likely that the Veteran's developed as a result of his nonservice-connected diabetes mellitus.  Therefore, entitlement to special monthly compensation is not warranted.



ORDER

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to special monthly compensation based upon the loss of use of a creative organ is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


